DETAILED ACTION
Response to Amendment
The Amendment filed 10/26/2021 has been entered. The 35 U.S.C 112b rejections as set forth in Non-Final Rejection mailed on 08/04/2021 have been withdrawn in light of the amendments and arguments submitted in the Amendment.

Examiner Comments
Claims 9-15 were cancelled in the Notice of Allowability mailed on 11/10/2021 as being drawn to Group II non-elected without traverse in the Response to Election filed 07/06/2021 to the Requirement for Restriction mailed on 06/03/2021. However, the cancellation of claims 9-15 was not proper, as claims 9-15 require all the limitations of allowable claim 1 and thus are no longer withdrawn or cancelled, and are allowed, along with claims 1-8 & 16.
Election/Restrictions
Claims 1-9 are allowable. The restriction requirement, as set forth in the Office action mailed on 06/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/03/2021 is withdrawn.  Claims 9-15, directed to an image forming apparatus (Group II) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record in light of the amendments and arguments submitted via Amendment filed on 10/26/2021.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed sheet separation device. 
The closest prior art of record is Lee (U.S Patent 7946326B2). Similar to the claimed invention, Lee discloses a sheet separation device and lamination device. Lee discloses a device including a rotator and nipping member disposed opposite the rotator, and conveyors to convey the two ply sheet. Lee does not disclose the winding member as claimed in claim 16 and neither the holder as claimed in claim 1. Lee further does not disclose the control circuitry being configured to “insert, in the width direction, the separation claw into the space between the two sheets of the two-ply sheet; cause the first conveyor to convey the two-ply sheet in the second direction with the separation claw inserted in the space, to separate the two sheets of the two-ply sheet; cause the first conveyor to convey the separated two sheets of the two-ply sheet to the sheet guide, to open the two-ply sheet; cause the second conveyor to convey the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712